IN THE
                        TENTH COURT OF APPEALS



                               No. 10-20-00274-CR

                        IN RE CHARLES W. HOLMES


                               Original Proceeding


                         MEMORANDUM OPINION


      Relator’s pro se petition for writ of mandamus is denied.




                                               JOHN E. NEILL
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petition denied
Opinion delivered and filed October 28, 2020
Do not publish
[OT06]